Citation Nr: 1525304	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-30 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to March 1967.

This case comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In his substantive appeal (VA Form 9), dated October 2013, the Veteran requested the opportunity to testify at a hearing before a Veterans Law Judge, but in August 2014, he withdrew that request.  Hence, this appeal can proceed without a hearing.  See 38 C.F.R. § 20.704(e) (2014).

Since the Veteran's hearing loss claim was most recently adjudicated by the Agency of Original Jurisdiction (AOJ), the representative submitted evidence in the form of a report of hearing test results compiled by a private audiologist.  Through his representative, the Veteran waived his right to have the AOJ consider this evidence before the Board decides his appeal.  See 38 C.F.R. § 20.1304 (2014).

For the following reasons, this appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The AOJ denied the Veteran's claim for a compensable rating for his bilateral hearing loss disability based on the results of hearing threshold tests, in decibels, and Maryland CNC speech discrimination tests recorded by a VA audiologist in December 2012.  When the December 2012 test results are weighed against Tables VI and VII of 38 C.F.R. § 4.86 (2014), which VA uses to assign disability ratings to hearing impairment, they indicate that the Veteran's hearing loss is not severe enough to satisfy the regulatory criteria for a higher compensable disability rating.

In his substantive appeal (VA Form 9), however, and again in the representative's brief, it is argued that the Veteran used his hearing aids at the time the VA examination.  Under 38 C.F.R. § 4.85(a) (2014), an examination of hearing impairment must be conducted without the use of hearing aids.  Aside from his statements, there is no evidence as to whether, during the December 2012 VA examination, the Veteran was wearing his hearing aid or not.  A remand is needed to ensure that the Veteran's claim is decided based on the results of auditory testing which complies with the applicable regulation.

The report of a private audiologist, dated approximately one year after the VA examination, includes decibel thresholds test results.  The auditory thresholds recorded by the private audiologist are higher than the earlier VA test results.  The report also includes speech discrimination test scores, but it is unclear whether the private audiologist used the Maryland CNC speech discrimination test or some other test.  Affixed to the report with a "post-it" note is a brief set of handwritten calculations, in which the decibel threshold averages and speech discrimination tests are used to assign Roman numeral designations of hearing impairment for both ears, specifically, level IV for the left ear and level V for the right ear.  Under Table VII of 38 C.F.R. § 4.86, these numeric designations, if accurate, would result in a 10 percent disability rating.  It is unclear whether the calculations are the work of the private audiologist or were added later by someone else.  The use of Roman numeral designations of hearing impairment may suggest that the private audiologist did, in fact, administer the appropriate speech discrimination test.  But, in light of the uncertain origins of the handwritten calculations, a remand for clarification would be useful.  

In Savage v. Shinseki, 24 Vet. App. 259 (2011), an appeal involving a claim for an increased rating for hearing loss, it was unclear whether a private audiologist used the Maryland CNC speech discrimination test.  Hence, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.2 ("Interpretation of Examination Reports") and 38 C.F.R. § 19.9 ("Remand or referral for other action") required that VA seek clarification from the private audiologist or to explain why such clarification was unnecessary.  See Savage, 24 Vet. App. at 264.  "[W]hen VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification . . . could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable."  Id. at 270.  Because the auditory threshold tests recorded by the private examiner indicate that, if the appropriate speech discrimination test was used, a higher 10 percent rating might be warranted, a request for clarification would not be unreasonable under these circumstances.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorization from the Veteran, contact The Scholl Center for Communication Disorders in Tulsa, Oklahoma and ask whether their November 2013 speech discrimination test used the Maryland CNC word list, and if so, what were the results? Additionally, the Scholl Center should be requested to convert the November 2013 graphical representation of the pure tone audiometry test into a numerical representation.  If the private audiologist requires copies of the hearing tests in the Veteran's claims file they should be provided.

2. After the above has been accomplished, obtain an addendum the December 2012 VA examiner.  The examiner should indicate whether or not the Veteran was using his hearing aid during the hearing tests administered in December 2012.  If the December 2012 VA examiner is unavailable for any reason, or if that examiner cannot recall whether or not the Veteran was using his hearing aid at the time of his December 2012 hearing tests, the AOJ should arrange for a new audiological examination to evaluate the current severity of the Veteran's bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file.

If a new examination is conducted, the examiner must produce a report detailing the current severity of the Veteran's bilateral hearing loss, to specifically include: (1) pure tone thresholds at the relevant frequencies; (2) speech discrimination testing; and (3) the functional effects of bilateral hearing loss on daily life and social and occupational functioning.  The examination should not proceed until after the Veteran has removed any hearing aids.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and his reports must be taken into account, along with the other evidence, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

3. After completing all indicated development, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity to respond.  Thereafter, if appropriate, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


